FORM 6-K U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 datedJune 11, 2012 Commission File Number 1-15148 BRF–BRASIL FOODS S.A. (Exact Name as Specified in its Charter) N/A (Translation of Registrant’s Name) 760 Av. Escola Politecnica Jaguare 05350-000 Sao Paulo, Brazil (Address of principal executive offices) (Zip code) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. CONSOLIDATED FORM Management and Related Person Negotiation – Article 11 – CVM Instruction number 358/2002 On May 2012 negotiations involving securities and derivatives were not done, according to Article 11 of CVM Instruction number 358/2002, so my securities and derivatives position is as follows. Company Name: BRF - Brasil Foods S.A. Management and Related Person (X) Board of Directors ( ) Fiscal Council ( ) Executive Officers ( ) Main Shareholders ( ) Technical and Consultant Agencies Opening Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 9,721,600 1.11 1.11 Changes in the month Security/ Derivative Characteristic of Security Intermediary Operation Date Number Price Volume (R$) - Closing Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 9,721,600 1.11 1.11 1 CONSOLIDATED FORM Management and Related Person Negotiation – Article 11 – CVM Instruction number 358/2002 On May 2012 negotiations involving securities and derivatives were done, according to Article 11 of CVM Instruction number 358/2002, so my securities and derivatives position is as follows, Company Name: BRF - Brasil Foods S.A. Management and Related Person ( ) Board of Directors ( ) Fiscal Council (X) Executive Officers ( ) Main Shareholders ( ) Technical and Consultant Agencies Opening Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 155,152 0,02 0,02 Changes in the month Security/ Derivative Characteristic of Security Intermediary Operation Date Number Price Volume (R$) Share Common Bradesco Sell 05/16/2012 400 32,70 13.080,00 Share Common Bradesco Sell 05/16/2012 33 32,70 1.079,10 Share Common Bradesco Sell 05/16/2012 32 32,72 1.047,04 Share Common Bradesco Sell 05/17/2012 100 34,00 3.400,00 Closing Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 154.587 0,02 0,02 2 CONSOLIDATED FORM Management and Related Person Negotiation – Article 11 – CVM Instruction number 358/2002 On May 2012 negotiations involving securities and derivatives were done, according to Article 11 of CVM Instruction number 358/2002, so my securities and derivatives position is as follows, Company Name: BRF - Brasil Foods S.A. Management and Related Person ( ) Board of Directors ( ) Fiscal Council ( ) Executive Officers (X) Main Shareholders ( ) Technical and Consultant Agencies Opening Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 231,669,526 26.55 26.55 Changes in the month Security/ Derivative Characteristic of Security Intermediary Operation Date Number Price Volume (R$) Share Common Bradesco Sell 03/05/2012 109.300 34,02 3.718.654,00 Share Common Banif Sell 04/05/2012 6.800 34,04 231.472,00 Share Common HSBC Sell 07/05/2012 75.100 33,99 2.552.703,00 Share Common Liquidez Sell 07/05/2012 5.600 33,86 189.592,00 Share Common Merrill Lynch Sell 09/05/2012 77.800 33,22 2.584.546,00 Share Common Concórdia Sell 09/05/2012 82.500 33,11 2.731.570,00 Share Common Merrill Lynch Sell 10/05/2012 97.800 33,89 3.314.053,00 Share Common Bradesco Sell 11/05/2012 50.000 33,85 1.692.505,00 Share Common Itaú Sell 14/05/2012 2.800 33,54 93.912,00 Share Common BTG Sell 14/05/2012 30.000 33,19 995.700,00 Share Common Concórdia Sell 15/05/2012 50.000 33,54 1.677.000,00 Share Common HSBC Sell 15/05/2012 46.500 33,41 1.553.565,00 Share Common Liquidez Sell 16/05/2012 170.000 32,76 5.569.034,00 Share Common Gradual Sell 18/05/2012 500 32,64 16.320,00 Share Common BTG Sell 21/05/2012 63.600 32,66 2.077.314,00 Share Common Itaú Sell 22/05/2012 50.500 32,59 1.645.795,00 Share Common Merrill Lynch Sell 22/05/2012 49.500 32,59 1.613.205,00 Share Common XP Sell 24/05/2012 50.000 32,01 1.600.586,00 Share Common HSBC Sell 25/05/2012 30.000 31,89 956.700,00 Share Common Bradesco Sell 28/05/2012 100.000 32,07 3.206.835,00 Share Common XP Sell 31/05/2012 2.400 31,10 74.628,00 Share Common Fator Sell 31/05/2012 97.600 31,04 3.029.514,00 Share Common Bradesco Sell 03/05/2012 538.700 34,00 18.315,800 Share Common Bradesco Sell 03/05/2012 1.300 34,01 44.213 Share Common Bradesco Sell 03/05/2012 6.000 34,02 204.120 Share Common Bradesco Sell 03/05/2012 195.000 34,03 663.585 Share Common Bradesco Sell 03/05/2012 5.000 34,05 170.250 Share Common Bradesco Sell 03/05/2012 2.200 34,09 74.998 Share Common Bradesco Sell 04/05/2012 98.200 34,00 3.338.800 Share Common Bradesco Sell 04/05/2012 4.000 34,01 136.040 Share Common Bradesco Sell 04/05/2012 1.500 34,03 51.045 Share Common Bradesco Sell 04/05/2012 98.100 34,04 3.339.324 Share Common Bradesco Sell 07/05/2012 62.500 34,00 2.125.000 Share Common Bradesco Sell 07/05/2012 15.800 34,01 537.358 Share Common Bradesco Sell 10/05/2012 10.000 33,88 339.500 Share Common Bradesco Sell 11/05/2012 46.200 33,85 1.563.870 Share Common Bradesco Sell 11/05/2012 1.000 33,88 33.800 Share Common Bradesco Sell 11/05/2012 8.900 33,90 301.710 Share Common Bradesco Sell 11/05/2012 3.000 33,91 101.730 Share Common Bradesco Sell 11/05/2012 13.100 33,93 444.483 Share Common Bradesco Sell 11/05/2012 2.200 33,94 74.668 Share Common Bradesco Sell 11/05/2012 9.500 33,95 322.525 Share Common Bradesco Sell 11/05/2012 700 33,92 23.744 Share Common Bradesco Sell 16/05/2012 8.000 33,00 264.000 Share Common Bradesco Sell 17/05/2012 3.900 33,00 128.700 Share Common Bradesco Sell 17/05/2012 75.500 33,00 2.491.500 Share Common Bradesco Sell 17/05/2012 4.000 33,20 132.800 Share Common Bradesco Sell 17/05/2012 3.300 33,35 110,055 Share Common Bradesco Sell 17/05/2012 700 33,36 23.352 Share Common Bradesco Sell 17/05/2012 7.000 33,60 235.200 Share Common Bradesco Sell 17/05/2012 1.400 33,63 47.082 Share Common Bradesco Sell 17/05/2012 4.000 33,80 135.200 Share Common Bradesco Sell 17/05/2012 1.400 33,26 46.564 Share Common Bradesco Sell 17/05/2012 3.000 33,25 99.750 Share Common Bradesco Sell 22/05/2012 2.000 33,05 66.100 Closing Balance Security/ Derivative Characteristic of ,Security Number % interest Same kind Total Share Common 229.459.626 26.30 26.30 3 CONSOLIDATED FORM Management and Related Person Negotiation – Article 11 – CVM Instruction number 358/2002 On May 2012 negotiations involving securities and derivatives were not done, according to Article 11 of CVM Instruction number 358/2002, so my securities and derivatives position is as follows, Company Name: BRF - Brasil Foods S.A. Management and Related Person ( ) Board of Directors ( ) Fiscal Council ( ) Executive Officers ( ) Main Shareholders ( X) Technical and Consultant Agencies Opening Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 13,484 0.00 0.00 Changes in the month Security/ Derivative Characteristic of Security Intermediary Operation Date Number Price Volume (R$) - Closing Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 13,484 0.00 0.00 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:June 11, 2012 By: /s/ Leopoldo Viriato Saboya Name: Leopoldo Viriato Saboya Title: Financial and Investor Relations Director
